Exhibit 10.9

DIRECTOR AWARD AGREEMENT (RSUS)

THIS DIRECTOR AWARD AGREEMENT (“Agreement”) is made as of             , 2014
(“Grant Date”) by and between Travelport Worldwide Limited, a Bermuda exempted
company (“TWW”) and              (“Director”).

RECITALS

TWW has adopted the Travelport Worldwide Limited 2014 Omnibus Incentive Plan
(the “Plan”).

In connection with Director’s service on the Board, TWW intends concurrently
herewith to make a grant of Restricted Share Units (“RSUs”) to Director as of
the Grant Date in accordance with the terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties to this Agreement, intending to be legally bound, agree as follows:

SECTION 1

DEFINITIONS

1.1. Definitions. Except as expressly provided for herein, capitalized terms not
otherwise defined herein shall have the meanings ascribed to them in the Plan.
In addition to the terms defined in the Plan, the terms below shall have the
following respective meanings:

“Adjustment Events” has the meaning set forth in Section 5.2.

“Agreement” has the meaning specified in the Introduction.

“Board” means the board of directors of TWW (or, if applicable, any committee of
the Board).

“Cause” means (A) Director’s failure substantially to perform his/her duties to
the Company (other than as a result of total or partial incapacity) for a period
of 10 days following receipt of written notice from any Company Entity by
Director of such failure; provided that it is understood that this clause
(A) shall not apply if a Company Entity terminates Director’s service on the
Board because of dissatisfaction with actions taken by Director in the good
faith performance of his/her duties to the Company, (B) theft or embezzlement of
property of the Company or dishonesty in the performance of Director’s duties to
the Company, (C) an act or acts on Director’s part constituting (x) a felony
under the laws of the United States or any state thereof or (y) a crime
involving moral turpitude, (D) Director’s willful malfeasance or willful
misconduct in connection with his/her duties or any act or omission which is
materially injurious to the financial condition or business reputation of the
Company, or (E) Director’s breach of the provisions of any agreed-upon
non-compete, non-solicitation or confidentiality provisions agreed to with any
Company Entity, including pursuant to this Agreement.

“Company” means TWW and each of its Affiliates.

“Company Entity” means TWW or any Affiliate thereof.

“Confidential Information” has the meaning set forth in Section 4.1(a).

 

1



--------------------------------------------------------------------------------

“Director” has the meaning specified in the Introduction.

“Grant Date” has the meaning specified in the Introduction.

“Notional Account” has the meeting specified in Section 3.1.

“Person” means any natural person, corporation, limited partnership, general
partnership, limited liability company, joint stock company, joint venture,
association, company, estate, trust, bank trust company, land trust, business
trust, or other organization, whether or not a legal entity, custodian,
trustee-executor, administrator, nominee or entity in a representative capacity
and any government or agency or political subdivision thereof.

“Plan” has the meaning set forth in the Recitals.

“RSUs” has the meaning set forth in the Recitals.

“Unvested Distribution Equivalent Payment” has the meaning specified in Section
3.2.

“Vesting Date” has the meaning set forth in Section 2.2(a).

SECTION 2

GRANT AND VESTING OF RSUS

2.1. Grant. Subject to the terms and conditions of the Plan and this Agreement,
TWW hereby grants to the Director, and the Director hereby accepts, [—] RSUs,
subject to the conditions set forth below.

2.2. Vesting.

(a) Subject to Sections 2.2(b) and 2.2(c) of this Agreement, and subject to
Director’s continuous active service as director (which shall not include
service after Director has given notice of termination of his/her directorship)
with the Company through the Vesting Date, the RSUs granted to Executive under
this Agreement shall vest with on             , 2015 (the “Vesting Date”). All
RSUs that do not vest in accordance with this Section 2.2(a), Section 2.2(b) or
Section 2.2(c) below shall be forfeited.

(b) Change in Control. Notwithstanding anything set forth in Sections 2.2(a) to
the contrary, after a Change in Control, in the event that the Director is
removed as a director of the Board other than for Cause within 18 months after
such Change in Control and prior to the Vesting Date, the RSUs shall become
fully vested as of the date of such removal.

(c) Termination due to Death or Disability. Notwithstanding anything set forth
in Sections 2.2(a) or (b) to the contrary, if prior to the Vesting Date, the
Director is removed as a director of the Board due to death or Disability, the
RSUs shall become fully vested as of the date of such removal.

2.3. Forfeiture. Unless otherwise determined by the Board in its sole and
absolute discretion, the unvested RSUs shall be immediately forfeited and
cancelled without the payment of any consideration upon the termination of the
Director’s service on the Board for any reason other than as set forth in
Sections 2.2(a), (b) or (c).

2.4. Transfer Prohibited. Executive may not sell, assign, transfer, pledge or
otherwise encumber (or make any other Disposition of) any RSUs, except upon the
death of Director. Upon any attempted Disposition in violation of this
Section 2.4, the RSUs shall immediately become null and void. In addition, as
set forth in Section 2.6 of this Agreement, each Share delivered pursuant to
this Agreement is subject to the Plan.

 

2



--------------------------------------------------------------------------------

2.5. Delivery of Shares. No Shares covered by an RSU shall be delivered to
Director until the RSU becomes a vested RSU. Subject to the last sentence
hereof, Shares covered by any vested RSUs shall be delivered within 30 days of
the applicable Vesting Date, provided that Director shall have paid to the
applicable Company Entity such amount as may be requested by TWW (to the extent
required for any withholding taxes) for purposes of depositing any federal,
state or local income or other taxes.

2.6. Plan. Director acknowledges receipt of a copy of the Plan and represents
that Director understands that (i) the terms of grant of the Shares are set
forth in, and governed by, the Plan, (ii) Director shall have no rights in
respect of such Shares until TWW delivers such Shares pursuant to the terms
hereof and (iii) the Plan may be amended or modified from time to time.

SECTION 3

DISTRIBUTION EQUIVALENT RIGHTS

3.1 Payments and Allocations upon Distributions. If on any date while RSUs are
outstanding hereunder, any Company Entity shall make any distribution or pay any
dividend to holders of Shares, TWW shall cause the applicable Company Entity to
allocate to a notional account for Director (the “Notional Account”) an amount,
in respect of each unvested RSU, equal to the amount that would have been
payable in respect of the Shares underlying such unvested RSU if it were issued
and outstanding on the date of such dividend or distribution.

3.2 Additional Payments upon Vesting. On any date that any unvested RSUs become
vested RSUs, Director shall be entitled to receive an amount (such amount, the
“Unvested Distribution Equivalent Payment”) equal all amounts then credited to
Director’s Notional Account with respect to the such vested RSUs. Upon payment
of any Unvested Distribution Equivalent Payment, the amount credited to the
Notional Account shall be reduced thereby.

3.3 Withholding. TWW and the applicable Company Entity shall have the right and
is hereby authorized to withhold from any Distribution Equivalent Payment the
amount of any applicable withholding taxes in respect of such payment and to
take such action as may be necessary in the opinion of TWW or the applicable
Company Entity to satisfy all obligations for the payment of such taxes.

SECTION 4

CONFIDENTIALITY

4.1. Confidentiality.

(a) Director will not at any time (whether during or after Director’s service on
the Board) (x) retain (with respect to electronic or hard copy Confidential
Information) or use for the benefit, purposes or account of Director or any
other Person; or (y) disclose, divulge, reveal, communicate, share, transfer or
provide access to any Person outside the Company (other than its professional
advisers who are bound by confidentiality obligations), any non-public,
proprietary or confidential information (including without limitation trade
secrets, know-how, research and development, software, databases, inventions,
processes, formulae, technology, designs and other intellectual property,
information concerning finances, investments, profits, pricing, costs, products,
services, vendors, customers, clients, partners, investors, personnel,
compensation, recruiting, training, advertising, sales, marketing, promotions,
government and regulatory activities and approvals) concerning the past, current
or future business, activities and operations of the Company and/or any third
party that has disclosed or provided any of same to the Company on a
confidential basis (“Confidential Information”) without the prior written
authorization of the Board.

 

3



--------------------------------------------------------------------------------

(b) “Confidential Information” shall not include any information that is
(i) generally known to the industry or the public other than as a result of
Director’s breach of this covenant or any breach of other confidentiality
obligations by third parties; (ii) made legitimately available to Director by a
third party without breach of any confidentiality obligation; or (iii) required
by law to be disclosed; provided that Director shall give prompt written notice
to the applicable Company Entity of such requirement, disclose no more
information than is so required, and cooperate, at the Company’s cost, with any
attempts by the Company to obtain a protective order or similar treatment.

(c) Upon termination of Director’s service on the Board for any reason, Director
shall immediately destroy, delete, or return to the Company, at the Company’s
option, all originals and copies in any electronic or hard copy form or medium
(including memoranda, books, papers, plans, computer files, letters and other
data) in Director’s possession or control (including any of the foregoing stored
or located in Director’s office, home, laptop or other computer, whether or not
Company property) that contain Confidential Information or otherwise relate to
the business of the Company, except that Director may retain only those portions
of any personal notes, notebooks and diaries that do not contain any
Confidential Information; and (z) notify and fully cooperate with the Company
regarding the delivery or destruction of any other Confidential Information of
which Director is or becomes aware.

4.2. Specific Performance. Director acknowledges and agrees that TWW’s remedies
at law for a breach or threatened breach of any of the provisions of this
Section 4 would be inadequate and TWW would suffer irreparable damages as a
result of such breach or threatened breach. In recognition of this fact,
Director agrees that, in the event of such a breach or threatened breach, in
addition to any remedies at law, TWW, without posting any bond, shall be
entitled to cease making any payments or providing any benefit otherwise
required by this Agreement and obtain equitable relief in the form of specific
performance, temporary restraining order, temporary or permanent injunction or
any other equitable remedy which may then be available. Without limiting the
generality of the foregoing, neither party shall oppose any motion the other
party may make for any expedited discovery or hearing in connection with any
alleged breach of this Section 4.

4.3. Survival. The provisions of this Section 4 shall survive the termination of
Director’s service on the Board for any reason. The provisions of this Section 4
are in addition to any other restrictions set forth in any other long-term
incentive program award agreement or letter; contract; confidentiality or other
restrictive covenant agreement; Company policy, guideline or standard; or the
protections under applicable law.

SECTION 5

MISCELLANEOUS

5.1. Tax Issues. THE ISSUANCE OF RSUS AND THE DELIVERY OF SHARES INVOLVE COMPLEX
AND SUBSTANTIAL TAX CONSIDERATIONS. DIRECTOR ACKNOWLEDGES THAT HE/SHE HAS
CONSULTED HIS/HER OWN TAX ADVISOR WITH RESPECT TO THE TRANSACTIONS DESCRIBED IN
THIS AGREEMENT. NEITHER TWW NOR ANY COMPANY ENTITY MAKES ANY WARRANTIES OR
REPRESENTATIONS WHATSOEVER TO DIRECTOR REGARDING THE TAX CONSEQUENCES OF THE
RSUS AND/OR THE SHARES OR UNDER THIS AGREEMENT. DIRECTOR ACKNOWLEDGES AND AGREES
THAT DIRECTOR SHALL BE SOLELY RESPONSIBLE FOR ANY TAXES ON THE RSUS AND THE
SHARES AND SHALL HOLD THE COMPANY, ITS OFFICERS, DIRECTORS AND EMPLOYEES
HARMLESS FROM ANY LIABILITY ARISING FROM ANY TAXES INCURRED BY DIRECTOR IN
CONNECTION WITH THE RSUS OR SHARES.

 

4



--------------------------------------------------------------------------------

5.2. Equitable Adjustments. Notwithstanding any other provisions in this
Agreement or the Plan to the contrary, subject to any required action by
shareholders, if (i) the Company shall at any time be involved in a merger,
amalgamation, consolidation, dissolution, liquidation, reorganization, exchange
of shares, sale of all or substantially all of the assets or shares of the
Company or a transaction similar thereto, (ii) any stock dividend, stock split,
reverse stock split, stock combination, reclassification, recapitalization or
other similar change in the capital structure of the Company, or any
distribution to holders of Shares other than cash dividends, shall occur or
(iii) any other event shall occur which in the judgment of the Company
necessitates action by way of adjusting the terms of the outstanding Awards
(collectively, “Adjustment Events”), then TWW in its sole discretion and without
liability to any Person shall make such substitution or adjustment, if any, as
it deems to be equitable (taking into consideration such matters, without
limitation, as relative value of each class of Shares and the RSUs, status of
vesting and the nature of the Adjustment Event and its impact on the Shares and
the RSUs) to the holders of Shares as a group, as to (i) the number or kind of
Shares, RSUs or other securities issued or reserved for issuance under the Plan,
(ii) the vesting terms under this Agreement, and/or (iii) any other affected
terms hereunder.

5.3. No Right to Continued Service on the Board; No Rights as Shareholder.
Neither the Plan nor this Agreement shall confer upon the Director any right to
be retained as a member of the Board. Further, nothing in the Plan or this
Agreement shall be construed to limit the discretion of the Company to terminate
the Director’s service on the Board at any time. The Director shall not have any
rights as a shareholder with respect to any RSUs prior to the RSUs becoming
Shares under this Agreement.

5.4. Remedies.

(a) The rights and remedies provided by this Agreement are cumulative and the
use of any one right or remedy by any party shall not preclude or waive its
right to use any or all other remedies. These rights and remedies are given in
addition to any other rights the parties may have at law or in equity.

(b) Except where a time period is otherwise specified, no delay on the part of
any party in the exercise of any right, power, privilege or remedy hereunder
shall operate as a waiver thereof, nor shall any exercise or partial exercise of
any such right, power, privilege or remedy preclude any further exercise thereof
or the exercise of any right, power, privilege or remedy.

5.5. Waivers and Amendments. The respective rights and obligations of TWW and
Director under this Agreement may be waived (either generally or in a particular
instance, either retroactively or prospectively, and either for a specified
period of time or indefinitely) in writing by such respective party. This
Agreement may be amended only with the written consent of a duly authorised
representative of TWW and Director.

5.6. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Georgia.

5.7. CONSENT TO JURISDICTION.

(a) EACH OF THE PARTIES HERETO HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION OF
THE FEDERAL COURT LOCATED IN ATLANTA, GEORGIA OR, IF REQUIRED, THE APPROPRIATE
GEORGIA STATE OR SUPERIOR COURT, AS WELL AS TO THE JURISDICTION OF ALL COURTS TO
WHICH AN APPEAL MAY BE TAKEN FROM SUCH COURTS, FOR THE PURPOSE OF ANY SUIT,
ACTION OR OTHER PROCEEDING ARISING OUT OF, OR IN CONNECTION WITH, THIS AGREEMENT
OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING, WITHOUT LIMITATION,
ANY PROCEEDING RELATING TO ANCILLARY

 

5



--------------------------------------------------------------------------------

MEASURES IN AID OF ARBITRATION, PROVISIONAL REMEDIES AND INTERIM RELIEF, OR ANY
PROCEEDING TO ENFORCE ANY ARBITRAL DECISION OR AWARD. EACH PARTY HEREBY
EXPRESSLY WAIVES ANY AND ALL RIGHTS TO BRING ANY SUIT, ACTION OR OTHER
PROCEEDING IN OR BEFORE ANY COURT OR TRIBUNAL OTHER THAN THE COURTS DESCRIBED
ABOVE AND COVENANTS THAT IT SHALL NOT SEEK IN ANY MANNER TO RESOLVE ANY DISPUTE
OTHER THAN AS SET FORTH IN THIS SECTION 5.9 OR TO CHALLENGE OR SET ASIDE ANY
DECISION, AWARD OR JUDGMENT OBTAINED IN ACCORDANCE WITH THE PROVISIONS HEREOF.

(b) EACH OF THE PARTIES HERETO HEREBY EXPRESSLY WAIVES ANY AND ALL OBJECTIONS IT
MAY HAVE TO VENUE, INCLUDING, WITHOUT LIMITATION, THE INCONVENIENCE OF SUCH
FORUM, IN ANY OF SUCH COURTS. IN ADDITION, EACH OF THE PARTIES CONSENTS TO THE
SERVICE OF PROCESS BY PERSONAL SERVICE OR ANY MANNER IN WHICH NOTICES MAY BE
DELIVERED HEREUNDER IN ACCORDANCE WITH SECTION 5.10 OF THIS AGREEMENT.

5.8. Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.

5.9. Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement of the parties with regard to the subjects hereof
and supersedes in their entirety all other prior agreements, whether oral or
written, with respect thereto, except as provided herein. This Agreement
supersedes all prior agreements and understandings (including verbal agreements)
between Director and the Company regarding the RSUs, including any term sheets
and related materials.

5.10. Notices. All demands, notices, requests, consents and other communications
required or permitted under this Agreement shall be in writing and shall be
personally delivered or sent by facsimile machine (with a confirmation copy sent
by one of the other methods authorized in this Section 5.13), reputable
commercial overnight delivery service (including Federal Express and U.S. Postal
Service overnight delivery service) or deposited with the U.S. Postal Services
mailed first class, registered or certified mail, postage prepaid, as set forth
below:

If to TWW, addressed to:

Travelport Worldwide Limited

c/o Legal Department

300 Galleria Parkway

Atlanta, Georgia 30339

Attention: General Counsel

Fax: (770) 563-7878

If to Director, to the address set forth on the signature page of this Agreement
or at the current address listed in TWW’s records.

Notices shall be deemed given upon the earlier to occur of (i) receipt by the
party to whom such notice is directed; (ii) if sent by facsimile machine, on the
day (other than a Saturday, Sunday or legal holiday in the jurisdiction to which
such notice is directed) such notice is sent if sent (as evidenced by the
facsimile confirmed receipt) prior to 5:00 p.m. Eastern Time and, if sent after
5:00 p.m. Eastern Time, on the day (other than a Saturday, Sunday or legal
holiday in the jurisdiction to which such notice is directed) after which such
notice is sent; (iii) on the first business day (other than a

 

6



--------------------------------------------------------------------------------

Saturday, Sunday or legal holiday in the jurisdiction to which such notice is
directed) following the day the same is deposited with the commercial courier if
sent by commercial overnight delivery service; or (iv) the fifth day (other than
a Saturday, Sunday or legal holiday in the jurisdiction to which such notice is
directed) following deposit thereof with the U.S. Postal Service as aforesaid.
Each party, by notice duly given in accordance therewith, may specify a
different address for the giving of any notice hereunder.

5.11. No Third Party Beneficiaries. There are no third party beneficiaries of
this Agreement.

5.12. Severability; Titles and Subtitles; Gender; Singular and Plural;
Counterparts; Facsimile.

(a) In case any provision of this Agreement shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected or impaired
thereby.

(b) The titles of the sections and subsections of this Agreement are for
convenience of reference only and are not to be considered in construing this
Agreement.

(c) The use of any gender in this Agreement shall be deemed to include the other
genders, and the use of the singular in this Agreement shall be deemed to
include the plural (and vice versa), wherever appropriate.

(d) This Agreement may be executed in any number of counterparts, each of which
shall be an original, but all of which together constitute one instrument.

(e) Counterparts of this Agreement (or applicable signature pages hereof) that
are manually signed and delivered by facsimile transmission shall be deemed to
constitute signed original counterparts hereof and shall bind the parties
signing and delivering in such manner.

5.13. Execution of Certain Documents. Director agrees to execute and return the
Subscription Agreement (as set forth in Exhibit B) at the same time as Director
executes and returns this Agreement.

5.14. Certain Determinations. Any determinations to be made by the Board with
respect to the RSUs or this Agreement shall be made by the members of the Board
acting without the Director.

IN WITNESS WHEREOF, the Company and Director have executed this Agreement as of
the day and year first written above.

 

COMPANY: Travelport Worldwide Limited By:   Signature:  

 

  Name:   Title: DIRECTOR: Signature:  

 

  Address:          Telephone No.   Fax No.  

 

7